Mr. President,
Secretary-General of the United Nations,
Heads of Delegation,
Distinguished delegates,
Ladies and Gentlemen,
Mr. President,
Your brilliant election to the presidency of the 75th session of the General Assembly gives me the pleasant opportunity to extend to you my sincere congratulations and those of my delegation.
Mr. outgoing President, Dear Professor Tijjani Muhammad Bande
When you assumed the presidency of the 74th session of the United Nations General Assembly on behalf of Africa, we had no idea that our Organization, and beyond that, the entire world, would experience a health crisis as profound as that of COVID-19.
Faced with this unforeseeable situation, you and your team managed to adapt to the new requirements and meet the challenges before you in order to ensure the continuity of the activities and functioning of the General Assembly.
Secretary-General,
On January 22, you presented your 2020 priorities to the General Assembly, identifying what you called the four “horsemen of the apocalypse” that are the global geostrategic tensions, the “existential” climate crisis, the growing mistrust among people everywhere and the “dark side” of the digital world.
Unfortunately, less than two months later, a fifth and highly destructive horseman of the apocalypse, the coronavirus disease, appeared and was added to the four already identified. Since then, you have been fully invested in ensuring that the United Nations is mobilized in confronting the pandemic and its multifaceted consequences.
Mr. President,
Heads of Delegation,
On 14 June 2019, the United Nations General Assembly decided, through resolution 73/299, to celebrate the 75th anniversary of our common organization under the theme “The future we want, the UN we need: reaffirming our collective commitment to multilateralism”. But given the global crisis triggered by the COVID-19 pandemic, the President of the General Assembly supplemented the celebration’s general theme with the words “to confront COVID-19 through effective multilateral action”.
This theme, underpinning all of the activities, meetings and conferences organized by the UN in 2020, reminds us of the fundamental reasons behind our organization’s creation.
To commemorate this anniversary, all of us would have liked to be physically present at Headquarters in New York, to come together to celebrate the values that have been promoted and defended by the United Nations since its creation in 1945.
Unfortunately, the pandemic dictated otherwise, reminding us of the world’s fragility and our interdependence.
On 9 March 2020, Burkina Faso recorded its first cases of Covid-19. The Government had to adapt its actions to the realities of the time, implementing quarantine and lockdown measures in cities, as well as various restrictions.
Mr. President, distinguished delegates,
The Covid-19 pandemic is a multidimensional crisis that risks destroying all development efforts in a number of countries, especially those affected by conflict.
That is why Burkina Faso thanks the UN Secretary-General for his global call for solidarity, launched on 31 March 2020. This call enabled the establishment of a global framework aimed at promoting an integrated and flexible response, in order to make the best use of the UN system’s global footprint.
I take this opportunity to welcome the debt relief measures in favour of developing countries, but above all to call for those debts to be cancelled outright.
Mr. President,
Ladies and Gentlemen Heads of Delegation
A few months ago, the issue of organized crime was essentially viewed through the prism of the fight against terrorism. Today, with the emergence of the coronavirus disease pandemic, we must now take into account the triptych of organized crime, terrorism and COVID-19.
In the war against terrorism in the Sahel region, I would like to commend the international community’s support and backing, proof if anyone still needed it that the fight against terrorism is a matter of international security.
On the military aspect alone, we can point to the notable progress in the activities of the G5 Sahel Joint Force and friendly troops. We also cannot ignore the highly significant involvement of the Secretary-General, the Security Council and the European Union in reviewing, in February 2020, the technical agreement between the European Union, the United Nations and the G5 Sahel, which allowed MINUSMA support for the G5 Sahel Joint Force to be extended beyond Mali’s borders.
However, it is regrettable that said Force is still yet to reach the desired operational level. I would therefore like to reiterate our call to the Security Council for this Force to be placed under Chapter VII of the United Nations Charter and to benefit from sustainable funding.
I also call on all partners to actively support the International Coalition for the Sahel created in Pau, France, in January 2020.
Mr. President,
Distinguished delegates
In our fight against terrorism, organizations have accused our Defence and Security Forces of atrocities and human rights violations. I would like to reaffirm here that our Defence and Security Forces carry out their missions with respect for human rights, in particular the right to life and the right to physical integrity, as guaranteed by the legal instruments to which Burkina Faso is a party.
Whenever members of our Defence and Security Forces have been implicated by allegations, investigations have been duly opened in order to identify those accountable and punish the perpetrators.
I would like to reassure Burkina Faso’s partners and the international community that, despite our modest resources, our Defence and Security Forces combat terrorism with professionalism, in strict compliance with the rules of engagement that govern their actions.
In any case, Burkina Faso will spare no effort in meeting the challenges of the fight against terrorism, so as to guarantee the protection of its populations and that of refugees, and we will continue to work to restore peace and security across our entire national territory, in accordance with the rules of international law.
In that regard, on 1 July, my Government agreed to the opening of an Office of the United Nations High Commissioner for Human Rights in Burkina Faso.
Mr. President
Ladies and Gentlemen Heads of Delegation
Voters will go to the polls in Burkina Faso on 22 November 2020 for joint presidential and legislative elections. The entire political class, both majority and opposition alike, consensually agreed to proceed with the elections, despite the prevailing insecurity in certain regions of the country.
I reaffirm my government’s commitment to organizing transparent, inclusive and peaceful elections. To this end, in July 2019, I instituted a permanent political dialogue framework with all components of the Burkinabe political class, in order to remove any obstacles that should arise throughout the process.
Mr. President
Distinguished delegates
In Burkina Faso, we were very early to take stock of the need to preserve the environment. In all of our policies, measures are undertaken to reverse the trend of environmental degradation and to ensure the sustainable management of natural resources.
The tragic floods in our country and several other countries on the continent in recent weeks remind us of the need for stronger commitment to the multilateral approach, as embodied by the United Nations Framework Convention on Climate Change.
Mr. President
Ladies and Gentlemen Heads of Delegation
As a troop-contributing country that supports the United Nations in the search for peace, Burkina Faso has, despite its own internal situation, deployed 1,130 troops, including one battalion and two formed police units and 60 individual posts.
I wish to take this opportunity to reaffirm Burkina Faso’s constant readiness to engage alongside the United Nations in seeking to achieve peace throughout the world through the deployment of its uniformed personnel and its legal experts.
Mr. President
Ladies and Gentlemen Heads of Delegation
The world in which we live is fearsome because international peace and security are under threat from worldwide geostrategic tensions.
Even today, African issues are the most abundant on the Security Council’s agenda.
The ongoing security crisis in the Sahel and in the Lake Chad Basin is a genuine concern for which answers must be found, in the knowledge that the situation in Libya is one of the causes.
This means that resolving the political crisis in Libya is one of the guarantees needed for peace to return in these regions. We therefore ask the Security Council to appoint the new Joint UN/African Union Special Envoy to lead the negotiations.
In Mali, we call for a settlement of the political crisis and a rapid return to constitutional order, and we support the decisions of ECOWAS for a smooth transition.
On the Western Sahara issue, the notable progress made following the convening of two round tables in Geneva between Algeria, Morocco, Mauritania and the Polisario Front deserves to be consolidated. And to achieve this, Burkina Faso wishes to see the appointment of the new Special Envoy in order to pursue the work of his or her predecessor.
On the situation in the Middle East, and particularly on the Israeli-Palestinian conflict, there is a real need to relaunch diplomatic efforts aimed at putting an end to the conflict.
Regarding the economic, trade and financial blockade imposed on Cuba since 1962, Burkina Faso reiterates its call for it to be lifted.
Burkina Faso congratulates Cuba on having been able to contain the pandemic and, in a show of international solidarity, on having sent hundreds of doctors and health-care workers to more than 35 countries around the world in response to requests for urgent help.
Mr. President
Distinguished delegates
Seventy-five years after its creation, and after more than 20 years of intergovernmental negotiations, the reform of the United Nations is still pending. However, everyone is in agreement in acknowledging that the organization must make it possible to redress the injustice done to Africa, and that the African claim is a legitimate aspiration.
I therefore reiterate my country’s support for the African common position, as reflected in the Ezulwini Consensus and the Sirte Declaration, according to which Africa must be fully represented in all of the decision-making bodies of the United Nations, especially the Security Council.
Mr. President,
Ladies and Gentlemen Heads of Delegation
Ladies and Gentlemen
By adopting on 21 September the Final Declaration to commemorate the seventy-fifth anniversary of our Organization, we acknowledged that our Organization has yet to achieve the level that its founding fathers had wished for, because poverty, hunger, terrorism, extremism and even insecurity, inter alia, remain pertinent issues to this day.
Consequently, we committed before history to leaving no one behind, to promoting peace and digital cooperation, and to taking young people, women and girls into account in all of our development policies.
We recognize the interdependence of the various challenges facing the United Nations, which can only be resolved by strengthening multilateralism. That is why I am hoping that the Secretary-General’s report, which will be submitted to us before the culmination of the 75th session, will allow us to look to the future with greater optimism.
Once again, we reaffirm our collective commitment to multilateralism. The United Nations must remain our common compass.
Long live the United Nations
Long live international cooperation
Thank you.